    Case 20-16567          Doc 74      Filed 11/16/20 Entered 11/16/20 20:43:41          Desc Main
                                         Document     Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                          )                          Chapter 11
                                )
BHF CHICAGO HOUSING GROUP C LLC )                          Case No. 20-16567
(ERNST)                         )
                                )                          Hon. Jack B. Schmetterer
              Debtor.           )
                                )

                     SECOND SUPPLEMENTAL EXHIBIT
     IN SUPPORT OF ENTRY OF THE ORDER AUTHORIZING THE SALE OF THE
    PROPERTY OF THE DEBTOR FREE AND CLEAR OF ALL LIENS, CLAIMS AND
                  INTERESTS TO THE SUCCESSFUL BIDDER
                     AND GRANTING RELATED RELIEF


         BHF Chicago Housing Group C LLC (Ernst), debtor and debtor in possession (the

 “Debtor”), by and through its undersigned counsel, hereby files this Second Supplemental Exhibit

 in Support of Entry of the Order Authorizing the Sale of the Property of the Debtor Free and Clear

 of all Liens, Claims, and Interests to the Successful Bidder and Granting Related Relief.

  Dated: November 16, 2020                       Respectfully submitted,
                                                 BHF CHICAGO HOUSING GROUP C LLC
                                                 (ERNST)
                                                 By:     Kevin H. Morse                       .
                                                       One of Its Attorneys

                                                 Scott N. Schreiber (#06191042)
                                                 Kevin H. Morse (#06297244)
                                                 Samuel J. Tallman (#06322843)
                                                 CLARK HILL PLC
                                                 130 East Randolph Street | Suite 3900
                                                 Chicago, Illinois 60601
                                                 T: (312) 985-5595 | F: (312) 985-5984
                                                 sschreiber@clarkhill.com
                                                 kmorse@clarkhill.com
                                                 stallman@clarkhill.com


                                                   1
 ClarkHill\98307\407363\261288763.v1-11/16/20
  Case 20-16567          Doc 74      Filed 11/16/20 Entered 11/16/20 20:43:41             Desc Main
                                       Document     Page 2 of 2




November 16, 2020

Honorable Judge Jack B. Schmetterer
US Bankruptcy Court
Northern District Illinois Eastern Division
219 S. Dearborn St., Chambers 600
Chicago, IL 60604

Re: Case No. 20-16567 BHF Housing Group C (LLC) (Ernst)

Judge Schmetterer,

I wrote a letter last week supporting Objection to the BHF Ernst Portfolio sale to Saybrook Fund
Advisors, after further due diligence and fact finding I now understand that letter was based on
incomplete information provided by the Objector.

Although Saybrook is a California based Private Equity Fund they were never a previous owner of any of
the BHF assets nor do they have a history of poor performance with Acquisition, Construction, or
Management of assets, particularly multi family, in Chicago. Therefore, it was incorrect to include
Saybrook with my concern about other companies that participated in the BHF Bidding process across all
portfolios.

Furthermore, the fact that Saybrook is in partnership with McLaurin Development Partners (MDP), a
local minority owned real estate company with a stellar track record developing projects in our
community and working with Aldermen and City of Chicago, demonstrates awareness and sensitivity to
the issues previously highlighted. The Saybrook/MDP partnership alleviates my concerns about the new
Owner having a vested interest in preserving and growing value in my Community, and significant local
presence and relationships. MDP has a history of inclusionary processes that provide opportunities for
local minority firms, and I expect those programmatic efforts to continue with the Saybrook/MDP
successful acquisition of the BHF Ernst Portfolio (C).


Thank You,




Alderman, Fifth Ward
